PER CURIAM.
These are consolidated appeals challenging the procedure followed by the trial court in accepting a plea of guilty by Willie L. Mack and a plea of nolo contendere without a reservation of the right to appeal, by Albert A. Leach. Under Section 924.-06(3), Florida Statutes (1977) neither appellant was entitled to a direct appeal and review of the plea proceedings can be obtained only by collateral attack. Accordingly, the appeals are dismissed.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.